The reading, by the plaintiff, of a deposition taken by the defendant is an intimation to the defendant that its regularity will not be questioned; and it would be unjust in the highest degree to take advantage of his inability to make proof of its regularity, when he has been induced by the plaintiff's intimation to leave them at home.
The deposition was read without proof of notice of the taking.
NOTE. — See Kaighn v. Kennedy, 1 N.C. 37; Rutherford v. Melson,2 N.C. 105.
Cited: Strudwick v. Brodnax, 83 N.C. 404.